[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 752 
Order affirmed, with costs. Questions certified on appeal by Carolina Freight Carriers Corporation answered in the negative. First three questions certified on appeal by Akers  Hudson Motor Lines, Inc., answered in the negative, and fourth question certified answered in the affirmative. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ.